DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 8-10, 14, 16, 17, 20-22, and 31-39 are pending. 
3.	Claims 14, 16, 17, and 20-22 remain withdrawn from consideration. 
4.	Claims 8-10 and 31-39 are examined.
Election/Restrictions
5.	Applicant's election with traverse of Group II, claims 8-13 in the reply filed on October 15, 2019 is acknowledged.  Applicant’s argument in traverse was not found persuasive and the requirement was still deemed proper and was therefore made FINAL.  After instant amendments, claims 14, 16, 17, and 20-22 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on October 15, 2019.  New claims 32-39, dependent from claim 8, would have been included in the elected Group and  are examined herein. 
Claim Rejections - 35 USC § 112(a)
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Written Description
7.	Claims 8-10 and 31 remain and claims 32-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant’s argument submitted on January 20, 2022 has been fully considered but it is not persuasive. 
Applicant claims a transgenic solanaceous plant or cell comprising a heterologous polynucleotide molecule comprising a nucleotide sequence set forth in SEQ ID NO: 1 or 3, or encoding an amino acid sequence with at least 95% identity to SEQ ID NO: 2,  wherein said molecule is capable of conferring tolerance to a plant disease caused by the multiple races of Phytophthora infestans to a plant comprising said molecule, wherein the races include 88069, 06_3928A, EC3527, EC3626, and MP324. 
Applicant describes the full-length SEQ ID NO: 1 as the nucleotide sequence of the R gene from Solanum americanum, termed Rpi-amr3i, which confers tolerance to late blight when expressed in tobacco and potato plants (see Sequence Listing on pg. 6; Examples 4 and 7).  Applicant identifies the full-length SEQ ID NO: 3 as the coding sequence of said gene and SEQ ID NO: 2 as the encoded protein (Sequence Listing on pg. 7).  Applicant describes potato plants transformed with said gene as being resistant to five races of P. infestans (Example 7; Fig. 5-7). 
Applicant has not described the genus of transgenic solanaceous plants comprising a nuclei acid encoding an amino acid sequence with at least 95% identity to SEQ ID NO: 2, wherein the expression of said nucleic acids confer resistance to a disease cause by the recited races of P. infestans.  
When claims encompass a genus, an applicant can adequately describe the genus by disclosing either (1) a representative number of species falling within the scope of the genus or (2) structural features common to the members of the genus. MPEP § 2163.  The written description is adequate if one of skill in the art can “visualize or recognize” the members of the genus.  Adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials.  Applicant has failed to adequately described the genus of transgenic plants encompassed by the claims. 
For example, the genus of the nucleic acids recited in the claims is required to be capable of conferring resistance to a disease caused by the recited races of Phytophthora infestans in any solanaceous plant.  It is known, however, that the pathogens of the genus Phytophthora cause a variety of diseases in various plant species (see Ristaino et al, Ann. Rev. Phytopathol. (2000) 38:541-76).  In addition, the known races of P. infestans are highly diverse in term of pathogenicity, and the known P. infestans tolerance genes are highly specific to the individual P. infestans races (see Fry, W., Mol. Plant Path. (2008) 9:385-402; Introduction; see also pg. 392, left col; pg. 393, left col.).  This is also consistent with Applicant’s own specification (see Example 7).  In view of said variability, describing a single R gene that confers resistance to five P. infestans races in tobacco and potato plants is not sufficiently representative of the genera encompassed by the claims.  
Applicant has also failed to adequately describe the genus of nucleic acids encoding a protein with at least 95% identity to SEQ ID NO: 2.  Given that SEQ ID NO: 2 is an 887 amino acid long protein, a protein with 95% identity to SEQ ID NO: 2 could comprise at least 44 substitutions, deletions, or insertions anywhere along the sequence, which would amount to the genus of at least 2044 species, a very large number.  Of that genus, Applicant has described a single species, the full-length SEQ ID NO: 2 itself.  That is not sufficiently representative. 
In addition, Applicant has failed to describe any structural features common to the members of the claimed genus of proteins having 95% sequence identity to SEQ ID NO: 2, such that one of ordinary skill in the art would envision which ones of those proteins are capable of conferring tolerance to Phytophthora infestans and which ones are not.  Although Applicant describes Rpi-amr3 as having “typical characteristics of a CC-NB-LRRR class resistance protein,” including a coiled-coil domain, nucleotide-binding, and the leucine-rich repeats (see Example 6), Applicant has not set forth any structure-function relationship for said domains.  It is thus unclear which ones of said structures could be modified in order to preserve the pathogen resistance function. 
It is noted that while the instant amendments encompass clams reciting amino acid sequences with at least 96%-99% sequence identity to SEQ ID NO: 2, the genus those claims encompass is not adequately described either.  For example, even the genus of polypeptides with 99% identity to SEQ ID NO: 2 could comprise up to 8 substitutions, deletions, or insertions anywhere in the sequence, which would still amount to thousands of sequences.  This genus is similarly not described, for the reasons set forth with regard to the genus of polypeptides with 95% sequence identity to SEQ ID NO: 2. 
The lack of the written description in the specificaiton is consistent with the state of the prior art.  See, for example, Ballvora et al, who teach that while single genes for resistance to potato late blights were discovered nearly 100 years ago, and many have been isolated and used to confer resistance in potatoes, “[t]he molecular basis of single-gene and quantitative resistance to late blight is unknown” (Plant J. (2002) 30:361-371; see Abstract and Introduction on pg. 361). 
For these reasons, while the claims encompass a broad genus of transgenic plants, Applicant has failed to either describe a number that is sufficiently representative of said genus, or set forth the requisite structure-function relationship such that one of ordinary skill in the art would be able to envision which nucleic acid sequences and plants comprising them belong to said genus.  It is thus unclear whether at the time of filing, Applicant was in possession of the instant invention as broadly claimed. 
Response to Arguments
Applicant argues that claim 8 has been amended to recite the multiple races of Phytophthora infestans to which the claimed r-gene, Rpi-amr3, confers resistance (pages 8-9 of the Remarks).  Applicant argues as follows: “Applicant believes that the written description standard has been met by the specification for the amended claims because the subject matter encompassed by the amended claims is adequately described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time when the application was filed, had possession of the claimed invention for the reasons stated in Applicant’s Amendment filed March 22, 2021 and not repeated for the sake of brevity but incorporated herein by reference. When the subject matter encompassed by the amended claims is properly considered in view of Applicant’s specification and the level of knowledge and skill of a person having ordinary skill in the art at the time when the application was filed, it is evident that the subject matter encompassed by the amended claims is sufficiently described by both structural and functional characteristics in a manner that is fully consistent with the Office’s guidance as set forth M.P.E.P. § 2163” (page 9). 
Applicant’s argument is not found to be persuasive.  Applicant’s amendments to the claims are acknowledged, however, they are not sufficient to overcome the instant rejection.  
The Examiner maintains that it is not in dispute that the specification describes the Rpi-amr3i gene and protein of the full-length SEQ ID NO: 1-3, as well as the potato and tobacco plants transformed with said gene, wherein the gene confers tolerance to the five races of P. infestans.  The issue on which the rejection is based, however, is that the claims encompass a much broader genus of transgenic solanaceous plants, which comprise any amino acid sequence within the genus of 95% sequence identity to SEQ ID NO: 2.  
Applicant has pointed to no teachings either in the specification or the prior art that would be sufficient for one of ordinary skill in the art to envision which of the members of the claimed genus of proteins fall within the scope of the clamed invention and which ones do not. 
When, as here, the claims are directed to a genus of structures, the written description requirement could be met either by describing a number of species that is representative of the genus, or by describing structures common to the genus wherein the structures are responsible for the recited function.  In the instant case, the single R protein that is described in the specificaiton is not sufficiently representative of the genus that encompasses thousands of species.   
With regard to the structure-function relationship, while both, the specification and the prior art identify structural domains that are common to known R-proteins, there is no teaching in the record that describes the domain, domains, or any amino acid residues present in Rpi-amr3 that are responsible for the late blight resistance.  Barring these teachings, one of ordinary skill in the art would not be able to envision which members of the claimed genus have the recited function and which do not.  
The teaching of the prior art fail to remedy the lack of the written description in the specification.  For example, Ballvora et al, expressly teach who teach that molecular basis of single gene resistance to potato late blight remains unknown (Plant J. (2002) 30:361-371; see Abstract and Introduction on pg. 361).  The rejection is maintained. 
Scope of Enablement
8.	Claims 8-10 and 31 remain, and claims 32-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the nucleic acid of SEQ ID NO: 1 or the nucleic acid encoding the full-length SEQ ID NO: 2, and for potato and tobacco plants comprising said nucleic acid and having tolerance to the specified races of P. infestans, does not reasonably provide enablement for the genus of any transgenic solanaceous plant comprising a nucleic acid encoding a protein with 95% sequence identity to SEQ ID NO: 2, wherein the plant is tolerant to a to a disease caused by P. infestans.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
	Applicant’s argument submitted on January 20, 2022 has been fully considered but it is not persuasive. 
In re Wands, 858 F.2d 731 (Fed. Cir. 1988) lists the following eight factors for determining whether undue experimentation would be required to practice an invention: (1) quantity of experimentation necessary; (2) amount of direction or guidance supplied; (3) presence or absence of working examples; (4) nature of the invention; (5) state of the prior art; (6) relative skill of those in the art; (7) predictability or unpredictability or the prior art; (8) breadth of the claims. 
Applicant claims a transgenic solanaceous plant or cell comprising a heterologous polynucleotide molecule comprising a nucleotide sequence set forth in SEQ ID NO: 1 or 3, or encoding an amino acid sequence with at least 95% identity to SEQ ID NO: 2,  wherein said molecule is capable of conferring tolerance to a plant disease caused by the multiple races of Phytophthora infestans to a plant comprising said molecule, wherein the races include 88069, 06_3928A, EC3527, EC3626, and MP324. 
Applicant teaches cloning the full-length SEQ ID NO: 1, the nucleotide sequence of the R gene from Solanum americanum, termed Rpi-amr3i; and teaches that said gene confers tolerance to late blight when expressed in tobacco and potato plants (Sequence Listing on pg. 6; Examples 4 and 7).  Applicant teaches the full-length SEQ ID NO: 3 as the coding sequence of said gene and SEQ ID NO: 2 as the encoded protein (Sequence Listing on pg. 7).  Applicant teaches making potato plants transformed with said gene as bring resistant to five races of P. infestans (Example 7; Fig. 5-7).  Applicant teaches transiently transforming several candidate resistance genes, including Rpi-amr3i, into tobacco plants and observing resistance to P. infestans in plants expressing said gene (Example 4). 
Applicant does not teach how to predictably practice the instant invention through the full scope of the claims.  Applicant does not teach how to make or use any nucleic acids conferring tolerance to any plant disease caused by P. infestans wherein the encoded resistance protein is other than the full-length SEQ ID NO: 2.  Applicant has not taught how to practice the genus of nucleic acids encoding an amino acid sequence with at least 95% identity to SEQ ID NO: 2.  
The teachings of the specification and the state of the art indicate that it would be highly unpredictable to attempt to practice the instant invention through the full scope of the claims.  The specification teaches that the potato lines transformed with the nucleic acid encoding Rpi-amr3i show resistance to several races of P. infestans.  The specification does not teach which structure or structure within the Rpi-amr3 are responsible for the tolerance to the P. infestans, nor which structures determine race specificity.  
Thus, one would not be able to rely on the teachings of the specification to predictably determine which of the claimed genus of sequences with 95% sequence identity to SEQ ID NO: 2 possess the function of conferring tolerance against P. infestans.  Substantial further experimentation would be required to determine both, the functionality of the members of said genus as well as their P. infestans race specificity.  
This lack of guidance in the specification is consistent with the state of the art regarding the genes conferring tolerance to late blight.  For example, as discussed in the written description rejection above, Ballvora et al teach that while a number of single genes for resistance to potato late blights have been isolated and used to confer resistance in potatoes, “[t]he molecular basis of single-gene and quantitative resistance to late blight is unknown” (Plant J. (2002) 30:361-371; see Abstract and Introduction on pg. 361).  
It is noted that while the instant amendments encompass clams reciting amino acid sequences with at least 96%-99% sequence identity to SEQ ID NO: 2, Applicant has not taught how to practice said genus.  For example, even the genus of polypeptides with 99% identity to SEQ ID NO: 2 could comprise up to 8 substitutions, deletions, or insertions anywhere in the sequence, which would still amount to thousands of sequences.  Applicant has not taught how to practice said genus either. 
Moreover, while the claims are now limited to four races of P. infestans, the known races of P. infestans are highly diverse in term of pathogenicity, and the known P. infestans tolerance genes are highly specific to the individual P. infestans races (see Fry, W., Mol. Plant Path. (2008) 9:385-402; Introduction; see also pg. 392, left col; pg. 393, left col.).  In view of this, it is unclear how one would be able to extrapolate the limited teachings of a single R protein of the full-length SEQ ID NO: 2 that confers resistance to P. infestans in tobacco and potato onto the genus of protein with 95% sequence to it, and onto any solanaceous plant, without substantial additional trial and error experimentation. 
Given limited guidance supplied by Applicant, the breadth of the claims and the nature of the invention, as well as the unpredictability in the art, it would have required one skilled in the art undue trial and error experimentation to practice the claimed invention through the full scope of its claims. 
Response to Arguments 
Applicant argues that the claims have been amended, and argues that “a considerable amount of experimentation is permissible if it is merely routine or if the specification provides a reasonable amount of guidance as to how the experimentation should proceed” (page 10).  Applicant argues as follows: “Applicant believes that the enablement requirement has been met by the specification for the amended claims because the subject matter encompassed by the amended claims is adequately described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time when the application was filed, had possession of the claimed invention for the reasons stated in Applicant’s Amendment filed March 22, 2021 and not repeated for the sake of brevity but incorporated herein by reference” (page 10). 
Applicant’s argument is not found to be persuasive.  The amendments are not sufficient to overcome the rejection.  As set for the in the previous Office Action, the specification does, in fact, provide enablement for an embodiment that encompasses the Rpi-amr3i gene and protein of the full-length SEQ ID NO: 1-3, and for potato and tobacco plants transformed with said gene, wherein the gene confers tolerance to the four races of P. infestans.  The issue on which the rejection is based, however, is that the claims encompass a much broader genus of transgenic solanaceous plants than what is adequately enabled by the specification.  
	For example, the claims encompass any solanaceous plant comprising any nucleotide sequence encoding a protein with 95% identity to SEQ ID NO: 2.  Given that SEQ ID NO: 2 is an 887 amino acid long protein, a protein with 95% identity to SEQ ID NO: 2 could comprise at least 44 substitutions, deletions, or insertions anywhere along the sequence, which would amount to the genus of at least 2044 species, a very large number.  Of that genus, Applicant has taught how to use a single species, the full-length SEQ ID NO: 2 itself.  
	The claims do recite, by function, “a coiled-coil domain, a nucleotide-binding domain, and a leucine-rich domain.”  However, the specification does not set forth the relationship between any of said structures and the claimed function of “conferring resistance to a plant disease caused by Phytophthora infestans” such that one of ordinary skill in the art would be able to determine, without undue trial and error experimentation, which proteins having 95% sequence identity to SEQ ID NO: 2 have the recited function and which ones do not. 
	Applicant previously referred to pages 28-29 and Example 4 for support of the argument that the claims are enabled through their full scope.  Pages 28-29 teach determining percent identity between amino acid sequences; and Example 4 teaches transiently expressing six co-segregating candidate “leucine rich receptor” (NLR) genes in tobacco plants and identifying one, Rpi-amr3i (SEQ ID NO: 1) that conferred some level of resistance to late blight.  Neither of said portions of the specification, however, provide sufficient guidance for how to predictably practice the claimed invention through its full scope.  
The issue is whether one would be able to predictably identify, without undue trial and error experimentation, which members of the claimed genus of proteins with 95% sequence identity to SEQ ID NO: 2 possess the requisite function of conferring resistance to the recited rates of P. infestans.  The specification does not supply that teaching.  Merely performing sequence alignments to identify which proteins have 95% sequence identity to SEQ ID NO: 2 would not indicate which of those proteins possess the recited function.  And while Example 4 does teach selecting one out of six co-segregating candidate R-genes, it provides no further guidance.  Thus, in order to practice the instant invention, one would be required to screen thousands of amino acid sequences with up to 44 substitutions anywhere along the sequence, against the five P. infestans races recited in the claims.  The Examiner maintains that without further evidence, doing so would amount to undue trial and error experimentation. 
	In addition to the lack of guidance in the specification, one or ordinary skill in the art would not be able to rely on the teachings of the prior art.  For example, although single P. infestans resistance genes were discovered over 100 years ago, the actual molecular basis for the function of said genes remains unknown (see, for example Ballvora et al).  
Thus, both the specification and the state of the prior art indicate that one of ordinary skill in the art would not know, without substantial additional experimentation, which modifications to the protein of SEQ ID NO: 2 would or would not disrupt its pathogen resistance function, and which ones would not.  Applicant submitted no factual evidence to the contrary.  The rejection is maintained. 
Conclusion
9.	No claims are allowed. 
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662